Moore, J.
• The complainant is a nephew of William S. Allen, who died in April, 1905, leaving no children. *480It is the claim of complainant that his uncle deeded certain real estate in Lansing to him, which the defendant claims as owner through a deed from William S. Allen. The bill of complaint in this case is filed to have the property decreed to belong to complainant, or, if that cannot be done, that it be found to belong to the estate of the said William S. Allen. The case was heard in open court, and the bill of complaint was dismissed because the trial judge was of the opinion that complainant failed to show the making and delivery of a deed to himself, and that defendant had established in himself the title to the land in controversy.
The record is quite long. The case has been argued fully in the briefs and orally. The question involved is purely one of fact. It would profit no one to recite in this opinion the evidence. A careful consideration of it satisfies us that the decree made in the court below was the proper one to make.
' It is affirmed, with costs.
Grant, Montgomery, Ostrander, and Hooker, JJ., concurred.